DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely only on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

This office action is non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 7-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0035367) in view of Lind (US 8,598,461).

In regards to claim 1, Tanaka et al. teaches a multi-core cable (figure 2D), comprising: a plurality of coaxial cables (11) being arranged in parallel with each other (figure 2D); and a covering member (19’) collectively covering the plurality of coaxial cables (figure 2D), wherein each of the plurality of coaxial cables comprises a center conductor (12), an insulator (14) covering an outer periphery of the center conductor (12), and an outer conductor (15) comprising a metal (copper, paragraph [0024]) and covering an outer periphery of the insulator (14), wherein the covering member (19’) is configured to hold the plurality of coaxial cables in such a manner that the plurality of coaxial cables are aligned side by side along a direction perpendicular to a longitudinal direction of the plurality of coaxial cables (figure 2D), wherein at least a part of respective outer conductors (15) of the plurality of coaxial cables contacts the covering member (2D), and wherein a gap (figure 2D) is formed between the covering member (19’) and at least a part of an outer periphery of the outer conductor (15) in a cross-section perpendicular to the longitudinal direction of the plurality of coaxial cables (figure 2D).

Tanaka et al. does not explicitly teach the covering member comprising a synthetic resin.

Lind teaches a covering member (120) comprising a synthetic resin (silicone, column 10, line 27).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to the covering member of Tanaka et al. the synthetic resin as taught by Lind such that the flexible silicone encapsulation provides extreme flexibility for motion applications (column 4, lines 25-30), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 2 is canceled.

In regards to claim 3, Tanaka et al. in combination with Lind teaches the multi-core cable according to claim 1, wherein at least parts of the respective outer conductors (15) of the plurality of coaxial cables contact each other in a region covered with the covering member (19’)(figure 2D).

In regards to claim 7, Tanaka et al. in combination with Lind teaches the multi-core cable according to claim 1, wherein the covering member (120, Lind) comprises a circular-arc shape in a cross-section perpendicular to the longitudinal direction of the plurality of the coaxial cables in an original state to which no external force is applied (see figure 9).

In regards to claim 8, Tanaka et al. in combination with Lind teaches a signal transmission path, comprising: the multi-core cable according to claim 1; and a substrate (23) comprising a plurality of wires including pads (25) configured to be connected to the center conductors (12) of the plurality of coaxial cables (figure 3B), wherein a pitch between the center conductors is equal to a pitch between the pads of the substrate in an alignment direction of the plurality of coaxial cables (figure 3B).

In regards to claim 9, Tanaka et al. in combination with Lind teaches the multi-core cable according to claim 1, wherein the outer conductor (15) is configured by laterally winding a plurality of wires (figure 1A).

In regards to claim 10, Tanaka et al. in combination with Lind teaches the multi-core cable according to claim 1, wherein at least parts of the respective outer conductors (15) of the plurality of coaxial cables directly contact each other in a region covered with the covering member (19’)(figure 2D).

In regards to claim 11, Tanaka et al. in combination with Lind teaches the multi-core cable according to claim 1, wherein at least a part of respective outer conductors (15) of the plurality of coaxial cables directly contacts the covering member (19’)(figure 2D).

In regards to claim 12, Tanaka et al. in combination with Lind teaches the multi-core cable according to claim 1, wherein the gap (figure 2D) comprises a space in which the covering member (19’) enters between the plurality of coaxial cables (figure 2D).



In regards to claim 19, Tanaka et al. in combination with Lind teaches the multi-core cable according to claim 9, wherein a space (see figure 2D) is formed between adjacent wires (cables in figure 2D) of the plurality of wires and the covering member (19’).


Claim 4, 5, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0035367) in view of Lind (US 8,598,461)(herein after referred to as modified Tanaka et al.), further in view of Keller (US 5,668,912).

In regards to claim 4, modified Tanaka et al. teaches the multi-core cable according to claim 1.

Modified Tanaka et al. does not teach an indicator for indicating a front or back is provided at one plane in a direction perpendicular to the longitudinal direction of the plurality of coaxial cables and an alignment direction of the plurality of coaxial cables in an outer surface of the covering member.

Keller teaches an indicator (13,14) capable of indicating a front or back because it has a grove in the insulation (15) is provided at one plane in a direction perpendicular to the longitudinal direction of the plurality of cables and an alignment direction of the plurality of cables in an outer surface of the covering member (15) (figure 1).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the outer plastic sheath of modified Tanaka et al., the indicator as taught by Keller to identify the cable (column 4, lines 9-10).

In regards to claim 5, modified Tanaka et al.  in combination with Keller teaches the multi-core cable according to claim 4, wherein the indicator (13,14) comprises a groove (figure 1) provided at a position corresponding to a space between the plurality of coaxial cables along the longitudinal direction (space above cables 11,21).

In regards to claim 6, modified Tanaka et al. teaches the multi-core cable according to claim 1.

Modified Tanaka et al.  does not teach the covering member further comprises a notch at an end in an alignment direction of the plurality of coaxial cables along the longitudinal direction.

Keller teaches the covering member (15) further comprises a notch (13,14) at an end in an alignment direction of the plurality of cables (11, 21) along the longitudinal direction (figure 1).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the outer plastic sheath of modified Tanaka et al., a notch as taught by Keller to identify the cable (column 4, lines 9-10).

In regards to claim 13, modified Tanaka et al.  teaches the multi-core cable according to claim 4, wherein the covering member (19’) enters into a space between adjacent wires forming the outer conductor (15)(figure 2D).

In regards to claim 14, modified Tanaka et al. teaches the multi-core cable according to claim 4, wherein a space (figure D) is formed between adjacent wires forming the outer conductor (15) and the covering member (19’).

Claims 15-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0035367) in view of Lind as indicated in claim 1 (US 8,598,461)(herein after referred to as modified Tanaka), further in view of Keller as indicated in claim 5 (US 5,668,912) (hereinafter referred to as Tanaka2), in further view of Page (GB 1371211A).

In regards to claim 15, Tanaka2 teaches the multi-core cable according to claim 4.

Tanaka2 does not teach the covering member enters into the gap between the plurality of coaxial cables.

Page teaches the covering member (16) enters into the gap (13) between the plurality of coaxial cables (11,12).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the covering of Tanaka2 the covering member entering into the gap between the plurality of coaxial cables as taught by Page, this structure of the cable contributes to the cable being easier to strip and manufacture, (page 3, column 1, lines 30-35).

In regards to claim 16, Tanaka2 teaches the multi-core cable according to claim 5, wherein the outer conductor (15) is configured by laterally winding a plurality of wires (figure 1A).

In regards to claim 17, Tanaka2 teaches the multi-core cable according to claim 4.

Tanaka2 does not teach the covering member enters into the gap between the plurality of coaxial cables.

Page teaches the covering member (16) enters into the gap (13) between the plurality of coaxial cables (11,12).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the covering of Tanaka2 the covering member entering into the gap between the plurality of coaxial cables as taught by Page, this structure of the cable contributes to the cable being easier to strip and manufacture, (page 3, column 1, lines 30-35).

In regards to claim 21, Tanaka et al. in combination with Lind teaches the multi-core cable according to claim 16, wherein a space (see figure 2D) is formed between adjacent wires (cables in figure 2D) of the plurality of wires and the covering member (19’).


Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0035367) in view of Lind (US 8,598,461) as indicated in claim rejection 1 (hereinafter referred to as modified Tanaka), in further view of Huang (CN 113838612).

In regards to claim 18, modified  Tanaka et al. teaches the multi-core cable according to claim 9.

Modified Tanaka does wherein the covering member enters into a space between adjacent wires of the plurality of wires.

Huang teaches a portion of the metal wire 41 is embedded in the recess 3a of the insulator 3, and the metal wire 41 adjacent to each other in the circumferential contact, so that when the coaxial cable 1 is bent, each metal wire 41 is deformed along with the bending action of the insulator 3 (see figure 1b; page 4 paragraph 7 to page 8) paragraph 1).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the covering member of modified Tanaka portion of the metal wire  is embedded in the recess  of the insulator as taught by Huang so that when the coaxial cable 1 is bent, each metal wire 41 is deformed along with the bending action of the insulator 3 (see figure 1b; page 4 paragraph 7 to page 8) paragraph 1).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0035367) in view of Lind as indicated in claim 1 (US 8,598,461)(herein after referred to as modified Tanaka), further in view of Keller as indicated in claim 5 (US 5,668,912) (hereinafter referred to as Tanaka2), in further view of Page (GB 1371211A) (a in claim rejection 16, now Tanaka3), in further view of Huang (CN 113838612).


	In regards to claim 20, modified  Tanaka3 teaches the multi-core cable according to claim 16.

Tanaka3 does wherein the covering member enters into a space between adjacent wires of the plurality of wires.

Huang teaches a portion of the metal wire 41 is embedded in the recess 3a of the insulator 3, and the metal wire 41 adjacent to each other in the circumferential contact, so that when the coaxial cable 1 is bent, each metal wire 41 is deformed along with the bending action of the insulator 3 (see figure 1b; page 4 paragraph 7 to page 8) paragraph 1).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the covering member of modified Tanaka3 portion of the metal wire  is embedded in the recess  of the insulator as taught by Huang so that when the coaxial cable 1 is bent, each metal wire 41 is deformed along with the bending action of the insulator 3 (see figure 1b; page 4 paragraph 7 to page 8) paragraph 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847